ACCEPTED
                                                                          01-15-00155-CV
                                                               FIRST COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                     9/16/2015 3:01:35 PM
                                                                    CHRISTOPHER PRINE
                                                                                   CLERK

               CASE NO. 01-15-00155-CV

                                                         FILED IN
                                                  1st COURT OF APPEALS
            IN THE COURT OF APPEALS                   HOUSTON, TEXAS
         FOR THE FIRST JUDICIAL DISTRICT          9/16/2015 3:01:35 PM
                HOUSTON, TEXAS                    CHRISTOPHER A. PRINE
                                                          Clerk



            CHARLES WADE, APPELLANT
                           VS.
        HARRIS COUNTY, ET AL., APPELLEES


    On Appeal from the 295TH Judicial District Court of
    Harris County, Texas, Trial Court No. 2011-69056


APPELLEES’ REQUEST FOR MANDATE TO BE ISSUED




                             LINEBARGER GOGGAN BLAIR
                                   & SAMPSON, LLP
                             4828 Loop Central Drive, Suite 600
                             Houston, Texas 78701
                             (713) 844-3405 direct phone
                             (713) 844-3400 main phone
                             (713) 844-3504 fax
                             Edward J. (Nick) Nicholas
                             State Bar No. 14991350
                             Nick.Nicholas@lgbs.com
                             Anthony W. (Tony) Nims
                             State Bar No. 15031500
                             Tony.Nims@lgbs.com

                             ATTORNEYS FOR APPELLEES
            APPELLEES’ REQUEST FOR MANDATE TO BE ISSUED


       Pursuant to Rules 10 and 18, TEX. R. APP. P., Harris County, City of Houston,

Houston Independent School District, and Houston Community College System

(“Appellees”) file this Request for a Mandate to be Issued, and would respectfully

show as follows:



                          I. ARGUMENT & AUTHORITIES

       1.     On June 16, 2015, this Court issued a Judgment dismissing this appeal.

       2.     Pursuant to Rule 18(a), TEX. R. APP. P., a Court of Appeals may issue

a mandate after seventy (70) days if no party files: (a) a motion for rehearing or en

banc reconsideration, (b), a motion to extend time to file a motion for rehearing or

en banc reconsideration, (c) a petition for review in the Supreme Court, or (4) a

motion to extend time to file a petition for review.

       3.     More than seventy (70) days have passed since the Court issued its

Judgment, and no party has filed a rule-compliant motion for rehearing1 or en banc

reconsideration, a petition for review in the Supreme Court, or a motion to extend

the time for filing any motion or petition.




1
      On July 7, 2015, the Court’s Clerk returned Appellant’s Motion for Rehearing for non-
compliance with the Texas Rules of Appellate Procedure.

                                              1
                II. CONCLUSION AND PRAYER FOR RELIEF

      4.     For these reasons, Appellees ask the Court to grant this Request and to

issue a Mandate to the trial court.

                                Respectfully submitted,

                                LINEBARGER GOGGAN BLAIR
                                    & SAMPSON, LLP


                                By:
                                      Edward J. (Nick) Nicholas
                                      State Bar No. 14991350
                                4828 Loop Central Drive, Suite 600
                                Houston, Texas 78701
                                (713) 844-3405 direct phone
                                (713) 844-3504 fax
                                Nick.Nicholas@lgbs.com

                                ATTORNEYS FOR APPELLEES

                           CERTIFICATE OF SERVICE
      I certify that a copy of Appellees’ Motion to Dismiss was served by first-class

U.S. Mail, certified/return receipt requested, on Charles Ronald Wade, 4318

Woodmont, Houston, Texas 77045.



                                By:
                                      Edward J. (Nick) Nicholas




                                         2